On Petition for Rehearing.
McMahan, J.
Appellants on petition for rehearing complain, among other things, that we failed to decide the question presented by the second specification in their motion for a new trial. That is, that “the court erred in the assessment of the amount *623of the recovery by appellants on their amended second paragraph of cross-complaint, the same being too small.” This specification presupposes and is based upon the idea that there was in fact a finding or decision in favor of the party complaining, and that the court erred in assessing the amount of the recovery. This specification is not applicable where there was a general finding and decree that the party complaining take nothing. When the verdict or finding is against a party, the ground stated in the motion for a new trial should be that the verdict or decision is not supported by sufficient' evidence or that it is contrary to law.
Petition for rehearing denied.